    Case 4:19-cv-00859-ALM-KPJ Document 18 Filed 09/03/20 Page 1 of 1 PageID #: 97



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


    ALEX PERRY NEAL                                   §
                                                      §
    VS.                                               §                  CIVIL ACTION NO. 4:19cv859
                                                      §
    STATE OF TEXAS                                    §

                                         ORDER OF DISMISSAL

           This case were referred to United States Magistrate Judge Kimberly C. Priest Johnson, who

    issued a Report and Recommendation on July 30, 2020. The Magistrate Judge concluded that

    Petitioner’s case should be denied because Petitioner’s sentence has been satisfied; thus, he is no

    longer “in custody,” and the Court lacks subject matter jurisdiction. (Dkt. # 15). The Report and

    Recommendation of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of such actions, has been presented for consideration. No

    objections having been timely filed, the Court concludes the findings and conclusions of the Magistrate

.   Judge are correct, and adopts the same as the findings and conclusions of the Court.

           Accordingly, it is ORDERED the amended petition for writ of habeas corpus (Dkt. # 7) is

    DENIED, and the case is DISMISSED with prejudice. A certificate of appealability is DENIED. It

    is further ORDERED all motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 3rd day of September, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
